Willson, J.
I. In holding the confessions of the defendant to be admissible in evidence, the trial judge followed the recent decisions of this court. (Womack v. The State, 16 Texas Ct. App., 178; Weller v. The State, id., 200; Owens v. The State, id., 448.) We have not changed our view of the law as announced in those decisions, but still believe the same to be a correct interpretation of our statute upon the subject of confessions.
Although the defendant, in making the confession, may have been, and doubtless was, influenced by persuasion and promises, still, in connection with his confession, he made a statement of facts and circumstances which were found to be true, and which conduced to establish his guilt. By means of such statement, the bludgeon, the instrument with which he said the murder was committed, was found. It was not found from other information previously received concerning it from any other party, though it had been searched for upon such other information. Its discovery was attributable alone to the information given by the defendant; that is, he described it, told where it was, and went to the place where he said it was, found and produced it. This of itself was sufficient corroboration of his confession to render the confession admissible. (Code Crim. Proc., art. 750.) In addition to this corroboration, the confession was shown to be true by a number of other facts and circumstances detailed and pointed out by the defendant, and which it is not at all reasonable that he could have been so familiar with, and so accurate about, unless he had been a participant in the murder. He pointed out the place where the murder had been committed, the trail along which the dead body of the victim had been dragged, the carcass of the faithful dog of the deceased, which dog the defendant himself had tied and led away from the dead body of its master, and killed, in order to prevent it from being the means of a discovery of the murder, and he even found and produced the leather strap with which he had tied the dog to *420effect its capture and death. His entire confession was strongly corroborated by numerous facts stated by him in connection therewith, every one of which facts was proved to be true, and but few of which he could have obtained so accurate a knowledge of in any other way than by being present and taking part in the transaction.
[Opinion delivered February 27, 1886.]
II. A full, clear and correct charge was given to the jury, embracing, in so far as the same were unobjectionable, the charges requested by the defendant and refused. To have instructed the jury as requested by the defendant, that “ the confessions of a defendant are to be received with caution,” would have been error, because it would have been a charge upon the weight of evidence. The other instructions requested and refused were in substance and sufficiently submitted in the charge given.
III. In his argument to the jury counsel for the defendant proposed to read section 683 of Wharton’s Criminal Law (4th ed.), which recites the facts of a murder trial in Illinois in 1841, in which three brothers were tried for the murder of a man. During the trial one of the brothers made a full and detailed confession of the crime, but the supposed murdered man made his appearance in time to prevent conviction of the accused parties. The court refused counsel permission to read this section, but permitted him, without reading from booksj to cite numerous instances of confessions made which were afterwards found to be untrue. It is insisted by counsel for defendant that in this action the court abused its discretion to the injury of the defendant. It has been repeatedly held by this court that the reading of books to the jury is a matter controllable by the discretion of the trial court, and that this discretion will not be revised on appeal, except in a clear case of abuse. (Foster v. The State, 8 Texas Ct. App., 248, and cases cited; Cross v. The State, 11 Texas Ct. App., 84.) We can perceive no abuse of such discretion in this instance.
Having fully considered all the questions presented in the record, some of which we have not thought of sufficient importance to dis- • cuss, and finding no error in the conviction, the same is affirmed.

Affirmed.